     Case 2:19-cv-01189-APG-GWF Document 24 Filed 07/26/19 Page 1 of 5



 1   John H. Mowbray (NV Bar No. 1140)
     jmowbray@spencerfane.com
 2   Mary E. Bacon (NV Bar No. 12686)
     mbacon@spencerfane.com
 3
     Jessica E. Chong (NV Bar No. 13845)
 4   jchong@spencerfane.com
     SPENCER FANE LLP
 5   300 S. Fourth Street, Suite 950
     Las Vegas, NV 89101
 6   Telephone: (702) 408-3400
     Facsimile: (702) 408-3401
 7

 8   and

 9   Turner A. Broughton (Applying Pro Hac Vice)
     tbroughton@williamsmullen.com
10   Justin S. Feinman (Applying Pro Hac Vice)
     jfeinman@williamsmullen.com
11
     WILLIAMS MULLEN, PC
12   200 South 10th Street, 16th Floor
     Richmond, VA 23219
13   Telephone: 804.420.6000
14   Camden R. Webb (Applying Pro Hac Vice)
15   cwebb@williamsmullen.com
     WILLIAMS MULLEN, PC
16   301 Fayetteville Street, Suite 1700
     Raleigh, NC 27601
17   Telephone:     703.760.5232
     Counsel for Defendant FN America, LLC
18

19                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
20
     JAMES PARSONS, individually and as
21   Special Administrator of the Estate of Carolyn   Case No. 2:19-cv-01189-APG-GWF
     Lee Parsons, and ANN-MARIE PARSONS,
22                                                       STIPULATION AND ORDER TO
                              Plaintiffs,             EXTEND TIME FOR FN AMERICA, LLC,
23                                                      FN HERSTAL, AND THE HERSTAL
     v.                                               GROUP TO RESPOND TO PLAINTIFF’S
24
                                                           COMPLAINT (First Request)
     COLT’S MANUFACTURING COMPANY
25   LLC, et. al.,
26                   Defendants,

27

28
     Case 2:19-cv-01189-APG-GWF Document 24 Filed 07/26/19 Page 2 of 5



 1            Plaintiffs, James Parsons and Ann-Marie Parsons (“Plaintiffs”) and Defendant, FN

 2   America, LLC (“FN America”), pursuant to Fed. R. Civ. P. 6(b)(1), D. Nev. LR IA 6-1 and 6-2,
 3
     and LR 7-1, file this stipulation seeking up to and including September 24, 2019 as the deadline by
 4
     which FN America, FN Herstal, and the Herstal Group (collectively, the “FN Defendants”) may
 5
     move, respond, answer or otherwise plead to the Complaint in this matter. This is the parties’ first
 6
     request to extend the time for the FN Defendants to respond to Plaintiffs’ Complaint. This
 7

 8   requested extension of time is sought in good faith and not for purposes of causing any undue

 9   delay.
10            To date, Plaintiffs have yet to serve the FN Defendants with process in this case. Counsel
11
     for the FN Defendants have agreed to accept service of process on behalf of their clients, and the
12
     parties have agreed that in doing so and in filing this stipulation that the FN Defendants have in no
13
     way impaired their right to seek dismissal of this case on any grounds, including lack of personal
14

15   jurisdiction.

16            WHEREFORE, Plaintiffs and the FN America respectfully request that the Court enter an

17   Order providing that the FN Defendants have until September 24, 2019 to move, respond, answer
18   or otherwise plead to Plaintiffs’ Complaint.
19

20
     Dated this 26th day of July, 2019.                 Dated this 26th day of July, 2019.
21
     MATTHEW L. SHARP, LTD.                             SPENCER FANE LLP
22
      /s/ Matthew L. Sharp                               /s/ Jessica E. Chong
23
     Matthew L. Sharp (Nev. #4746)                      John H. Mowbray (NV Bar No. 1140)
24   Matthew L Sharp, LTD.                              Mary E. Bacon (NV Bar No. 12686)
     432 Ridge Street                                   Jessica E. Chong (NV Bar No. 13845)
25   Reno, NV 89501                                     300 S. Fourth Street, Suite 950
                                                        Las Vegas, NV 89101
26   Richard H. Friedman (Nev. #12743)
27   Friedman Rubin PLLP                                and
     1126 Highland Avenue
28   Bremerton, WA 98337
     Case 2:19-cv-01189-APG-GWF Document 24 Filed 07/26/19 Page 3 of 5



 1                                                Turner A. Broughton (Applying Pro Hac Vice)
     Joshua D. Koskoff (Admitted Pro Hac Vice)    Justin S. Feinman (Applying Pro Hac Vice)
 2   Katherine L. Mesner-Hage (Admitted Pro Hac   Williams Mullen, PC
     Vice)                                        200 South 10th Street, 16th Floor
 3
     Koskoff, Koskoff & Bieder, PC                Richmond, VA 23219
 4   350 Fairfield Avenue
     Bridgeport, CT 06604                         Camden R. Webb (Applying Pro Hac Vice)
 5   Counsel for Plaintiffs                       Williams Mullen, PC
                                                  301 Fayetteville Street, Suite 1700
 6                                                Raleigh, NC 27601
                                                  Counsel for FN America, LLC
 7

 8

 9                                           ORDER
10         IT IS SO ORDERED.
11

12                                           UNITED STATES MAGISTRATE JUDGE

13                                                7/29/2019
                                             DATED
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:19-cv-01189-APG-GWF Document 24 Filed 07/26/19 Page 4 of 5



 1                                       CERTIFICATE OF SERVICE

 2          I certify that a true and correct copy of the STIPULATION AND ORDER TO
 3
     EXTEND TIME FOR FN AMERICA, LLC, FN HERSTAL, AND THE HERSTAL
 4
     GROUP TO RESPOND TO PLAINTIFF’S COMPLAINT (First Request) was served on the
 5
     following on July 26, 2019 via first class U.S. Mail:
 6

 7
                    Maverick Investments LP
 8                  c/o Joseph A. Wyson, R/A
                    358 Torino Avenue
 9                  Las Vegas, NV 89123
10                  Daniel Defense, Inc.
                    c/o Daniel C. Marvin, R/A
11
                    101 Warfighter Way
12                  Black Creek, GA 31308

13                  Colt’s Manufacturing Company LLC
                    and Colt Defense, LLC
14                  c/o Corporation Service Company, R/A
15                  251 Little Falls Drive
                    Wilmington, DE
16
                    Christensen Arms Hunting, Inc.
17                  c/o Protection Services, Inc., R/A
                    136 E South Temple, Suite 1050
18                  Salt Lake City, UT 84111
19
                    Lewis Machine & Tool Co.
20                  c/o Karl R. Lewis, R/A
                    1305 West 11th Street
21                  Milan, IL 61264
22                  LWRC International, LLC
23                  c/o Capitol Corporate Services, Inc., R/A
                    3206 Tower Oaks Blvd, 4th Floor
24                  Rockville, MD 20852

25                  Noveske Rifleworks LLC
                    c/o Lorina Noveske, R/A
26
                    594 NE E Street
27                  Grants Pass, OR 97526

28                  Patriot Ordnance Factory, Inc.
     Case 2:19-cv-01189-APG-GWF Document 24 Filed 07/26/19 Page 5 of 5



 1              c/o Frank Lynn Desomma, R/A
                1492 W Victory Lane
 2              Phoenix, AZ 85027
 3
                Sportsman’s Warehouse, Inc.
 4              c/o CT Corporation System, R/A
                1108 E. South Union Ave.
 5              Midvale, UT 84047
 6              Guns & Guitars, Inc.
                c/o Michael T. Sullivan, R/A
 7
                1085 W. Pioneer Blvd., Suite 170
 8              Mesquite, NV 89027

 9              Discount Firearms & Ammo LLC
                and DF&A Holdings, LLC
10              c/o Jana K. Wyson, R/A
                358 E. Torino Ave.
11
                Las Vegas, NV 89123
12

13                                          /S/ ADAM MILLER
                                            AN EMPLOYEE OF SPENCER FANE LLP
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
